Citation Nr: 1100195	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-15 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
left knee retropatellar pain syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for 
right knee retropatellar pain syndrome.

3.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

4.  Entitlement to an initial compensable rating for 
hypertension.


REPRESENTATION

Veteran represented by:	The American Legion





ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision in which the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas granted service connection for bilateral retropatellar pain 
syndrome, bilateral hearing loss, and hypertension and assigned 
noncompensable ratings to each of these disabilities.  [Due to 
the location of the Veteran's residence, the jurisdiction of his 
appeal remains with the RO in Louisville, Kentucky.]  

During the pendency of the appeal, and specifically by a December 
2007 rating action, the Louisville RO awarded increased 
evaluations of 10 percent for each of the service-connected left 
and right knee retropatellar pain syndrome (effective from the 
effective day for the grants of service connection for these 
disorders).  With respect to increased ratings, the United States 
Court of Appeals for Veterans Claims (Court) has held that, on a 
claim for an original or increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit allowed 
by law or regulations, and it follows that such a claim remains 
in controversy where less than the maximum benefit is allowed.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as to a 
RO decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  

In the current appeal, the Veteran submitted a July 2008 
statement in which he alleged that he had tinnitus that 
first began during service.  He objected to a 


statement in a VA examination that he did not have 
tinnitus.  The issue of entitlement to service connection 
for tinnitus has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over this issue and refers it to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  The Veteran's left knee retropatellar pain syndrome is 
manifest by pain, weakness, loss of endurance, tenderness of the 
medial side of the knee, and extension to zero degrees, flexion 
beyond 90 degrees, without ankylosis, subluxation or ligament 
instability, semilunar cartilage disorder, tibia or fibula 
impairment, or genu recurvatum.  

2.  The Veteran's right knee retropatellar pain syndrome is 
manifest by pain, weakness, loss of endurance, tenderness of the 
medial side of the knee, and extension to zero degrees, flexion 
beyond 90 degrees, without ankylosis, subluxation or ligament 
instability, semilunar cartilage disorder, tibia or fibula 
impairment, or genu recurvatum.  

3.  The Veteran's bilateral hearing loss is productive of hearing 
impairment of no worse than Level I in both ears.

4.  The Veteran does not have hypertension requires diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more, or a history of diastolic pressure 
predominantly 100 or more with continuous medication for control.  

5.  The schedular ratings for the Veteran's service-connected 
bilateral knee, bilateral hearing loss, and hypertension 
disabilities are adequate.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for left knee retropatellar pain syndrome are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5014 (2010).

2.  The criteria for an initial evaluation greater than 10 
percent for right knee retropatellar pain syndrome are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5014 (2010).

3.  The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

4.  The criteria for an initial compensable evaluation for 
hypertension are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, with respect to the 
increased rating claims on appeal.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for increased ratings.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Court has also observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements in initial ratings cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

As previously noted herein, the August 2005 rating action granted 
service connection for retropatellar pain syndrome of each knee, 
bilateral hearing loss, and hypertension.  He perfected timely 
appeals with respect to the ratings initially assigned to these 
now service-connected disabilities.  Because the Veteran's claims 
were initially ones for service connection, which have been 
granted, VA's obligation to notify him was met as to the 
underlying service connection claims.  Such notification 
requirements are not required for the downstream increased 
(compensable) rating claims currently on appeal.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in 
the notice provided is not prejudicial to the Veteran in this 
case.

Furthermore, the Board concludes that VA's duty to assist has 
been satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  At no time during the current 
appeal has the Veteran referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the issues 
on appeal.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

Here, the RO provided the Veteran an appropriate VA examination 
in 2007 for his bilateral knee claims.  The Veteran has not 
reported receiving any recent treatment specifically for either 
knee disability (other than at VA and the private treatment 
mentioned above, the records of which are in the file), and there 
are no records suggesting an increase in disability has occurred 
as compared to the prior VA examination findings.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected knee 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2007 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate upon 
which to base a decision.

The Board also concludes the VA examinations are adequate upon 
which to base a decision on the Veteran's hearing loss claim.  
Specifically, during the course of the appeal, Compensation and 
Pension (C&P) hearing examination worksheets were revised to 
include a discussion of the effect of a veteran's hearing loss 
disability on his/her occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, Fast 
Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2010).  In this case, the May 2007 VA 
examination report notes some general complaints, such as 
difficulty understanding speech when on the phone and 
understanding female voices.  However, in Martinak v. Nicholson, 
21 Vet. App. 447 (2007), the Court acknowledged the worksheet 
revisions but noted that, even if an audiologist's description of 
the functional effects of the Veteran's hearing disability was 
somehow defective, the Veteran bears the burden of demonstrating 
any prejudice caused by a deficiency in the examination.  The 
Veteran has not alleged any prejudice caused by a deficiency in 
the examinations here.  The Board finds that the May 2007 VA 
examination report is thorough and supported by VA outpatient 
treatment records and is, therefore, adequate upon which to base 
a decision.

Additionally, the RO provided the Veteran an appropriate VA 
examination in 2005 for his hypertension.  The Veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA and the private treatment mentioned 
above, the records of which are in the file), and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The Veteran's VA 
treatment records document his blood pressure readings through 
April 2007.  These readings are the basis for rating the 
disability.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  
There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected hypertension since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 
Board finds that the 2005 VA examination report is thorough and 
supported by VA outpatient treatment records and is, therefore, 
adequate upon which to base a decision.
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Increased Ratings

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2010); 38 C.F.R. § 4.1 (2010).  

Separate diagnostic codes identify the various disabilities and 
the criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the 
same disability under various diagnoses, known as pyramiding, is 
to be avoided.  38 C.F.R. § 4.14 (2010). 

a. Bilateral Retropatellar Pain Syndrome

The Veteran's bilateral retropatellar pain syndrome is rated as 
10 percent disabling for each knee.  The Veteran's knees are 
currently rated under Diagnostic Code 5099-5014, indicating an 
analogous rating to impairment resulting from osteomalacia.  See 
38 C.F.R. § 4.71a (2010).  Specifically, under Diagnostic 
Code 5014, osteomalacia will be rated based on limitation of 
motion of the affected part, as with degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5003 specifies that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  Id.  A 20 percent 
rating is warranted where there is X-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor joint 
groups with occasional incapacitating exacerbations.  Id.  

The criteria for ratings on limitation of motion of the knee are 
in two groups, limitation of flexion and limitation of extension.  
Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 percent 
evaluation if flexion is limited to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2010).  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 percent 
evaluation if extension is limited to 15 degrees, a 30 percent 
evaluation if extension is limited to 20 degrees, a 40 percent 
evaluation if extension is limited to 30 degrees or a 50 percent 
evaluation if extension is limited to 45 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2010).  Normal range of motion of 
the knee is to 0 degrees extension and to 140 degrees flexion.  
See 38 C.F.R. § 4.71a, Plate II.  Separate ratings may be awarded 
for limitation of flexion and limitation of extension of the same 
knee joint.  VAOPGCPREC 09-04 (Sept. 17, 2004).  

The Veteran's range of motion of each knee was tested at his pre-
discharge VA examination in May 2005.  The Veteran was noted to 
have normal ranges of motion in both knees.  The Veteran was 
found to have tenderness to palpation bilaterally over the 
patellar tendon area.  There was no pain on motion.  The Veteran 
reported pain, weakness, stiffness, fatigue and lack of endurance 
on a daily, constant basis.  The Veteran reported difficulty 
navigating stairs, walking or running long distances or standing 
stationary for extended lengths of time.  He used bilateral knee 
supports during vigorous activity. 

The Veteran's ranges of motion for each knee were tested again at 
his August 2007 VA examination.  The left knee range of motion 
was zero to 140 degrees with pain and the right knee range of 
motion was zero to 130 with pain.  The Veteran reported aching 
pain that became sharp when jumping a lot.  The Veteran denied 
swelling, instability, fatiguability, heat or redness.  The 
Veteran endorsed stiffness when bending down from his knees and 
locking.  The Veteran indicated that bending, climbing, standing 
and running worsened his symptoms.  The Veteran reported using 
knee braces for walking long distances.  The furthest he could 
walk was two blocks.  On examination, there was no edema, 
effusion, instability, weakness, abnormal or guarding movements, 
or redness or heat.  He had tenderness of the medial side of both 
knees.  The Veteran had a limp on the right side, with muscle 
mass decrease of the right calf muscle.  The right calf and right 
thigh were measured to be smaller in diameter than the left.  No 
calluses, breakdowns or abnormal shoe wear patterns were present.  
X-rays were negative.  The examiner indicated that the Veteran 
did not have flare-ups and that he did not have incapacitating 
episodes.  

The Veteran's right lower extremity was noted to be shorter than 
the left during his January 2000 enlistment examination.  He had 
no limp at that time and it was not considered disqualifying.  A 
February 2008 VA opinion was obtained that indicated that the leg 
length discrepancy was congenital and not related to the service-
connected knee or right great toe disabilities.  As a 
pre-existing condition, the leg length inequality cannot be used 
to support a higher rating for either knee.

The Board finds that the Veteran's ranges of flexion and 
extension in both knees greatly exceed the minimal compensable 
limitations.  The Veteran has consistent reports of pain, 
weakness, tenderness, and loss of endurance.  The RO granted 
10 percent ratings based on these symptoms.  The criteria for a 
rating in excess of 10 percent are not met under either DC 5260 
or DC 5261.  The Veteran does not have incapacitating episodes.  
A rating in excess of 10 percent is not warranted for either knee 
under DC 5003, and, therefore, not under DC 5014.  

It should also be noted that, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 
4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  As described 
above, the Veteran is presently rated at 10 percent for each 
knee, despite not meeting the schedular criteria for a 
compensable rating under any of the applicable Diagnostic Codes.  
The RO awarded those compensable ratings for the additional pain 
and fatiguability that the Veteran suffers due to his service-
connected retropatellar pain syndrome under the DeLuca criteria.  
A second grant of increased ratings under the DeLuca criteria is 
not permitted.  See 38 C.F.R. § 4.14.

Additional diagnostic codes provide for additional ratings for 
disabilities of the knees depending on the symptoms shown.  Since 
the record does not show that the Veteran's knee disorder 
involves ankylosis, semilunar cartilage disorders, tibia or 
fibula impairment, or genu recurvatum, higher ratings for the 
Veteran's service-connected bilateral knee disorders are not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 
5259, 5262, 5263 (2010).

VA's General Counsel has provided guidance concerning increased 
rating claims for knee disabilities.  See VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  In VAOPGCPREC 23-97, it was held that a 
veteran who has arthritis and instability of the knee might be 
rated separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating must be based upon additional 
disability.

According to the applicable diagnostic code, a 10 percent rating 
requires slight recurrent subluxation or lateral instability of a 
knee.  A 20 percent rating requires moderate subluxation or 
lateral instability of a knee.  A 30 percent evaluation is 
warranted for severe knee impairment with recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2010).  
Subluxation of the patella is "incomplete or partial dislocation 
of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) 
(citing Dorland's Illustrated Medical Dictionary at 1241, 1599 
(27th edition 1988)).

In rating instability, the Board observes that the words 
"slight," "moderate," and "severe," as used in the various 
diagnostic codes, are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  The 
Veteran was noted to have instability of the right ACL in October 
2003.  By his May 2005 pre-discharge VA examination, that 
instability was not found and there had been no further 
complaints.  The Veteran was not found to have instability at the 
August 2007 VA examination.  There are no findings of 
subluxation.  As the Veteran's service-connected bilateral knee 
disabilities are not manifested by instability or subluxation, a 
separate compensable rating based on impairment resulting from 
such findings is not warranted for either knee.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

The Board has also considered whether staged ratings are 
appropriate.  See Fenderson.  As previously discussed herein, 
multiple examinations conducted on the Veteran's knees during the 
current appeal have rendered relatively normal findings.  Thus, 
the Board concludes that the criteria for increased schedular 
ratings for either knee at any time during the period on appeal 
have not been met.  Staged ratings are not warranted for any 
portion of the current appeal period.  

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claims for increased ratings for 
bilateral retropatellar pain syndrome on a schedular basis.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied on a schedular basis.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  
b. Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss should be 
evaluated as compensably disabling.  For the reasons that follow, 
the Board concludes that a compensable rating for this disability 
is not warranted on a schedular basis.

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, as 
measured by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85 
(2010).  The rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA audiometric 
examinations are conducted using a controlled speech 
discrimination test together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 
4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel loss based on the pure tone audiometry 
test.  The numeric designation of impaired hearing (Levels I 
through XI) is determined for each ear by intersecting the 
vertical row appropriate for the percentage of discrimination and 
the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 
4.85) by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear has a numeric designation Level of "V" and 
the poorer ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

On the authorized audiological evaluation in April 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
XXXX
0
10
60
65
LEFT
XXXX
5
0
10
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 percent in the left ear.  The 
Veteran's pure tone threshold average of the 1,000 to 4,000 Hz 
ranges for the right ear was 33.75 and was 15 for the left.

On VA audiologic evaluation in May 2007, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
XXXX
10
20
65
55
LEFT
XXXX
10
15
25
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  The 
Veteran's pure tone threshold average of the 1,000 to 4,000 Hz 
ranges for the right ear was 38 and was 25 for the left.

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a numeric 
designation for use on Table VII to determine the correct 
disability level.  In April 2005, the right ear had a puretone 
average of 33.75 dB and a speech recognition score of 94; 
therefore the right ear received a designation of I.  The left 
ear had a puretone average of 15 dB and a speech recognition 
score of 98; therefore the left ear received a designation of I.  
In May 2007, the right ear had a puretone average of 38 dB and a 
speech recognition score of 96; therefore the right ear received 
a designation of I.  The left ear had a puretone average of 25 dB 
and a speech recognition score of 94; therefore the left ear 
received a designation of I.  The point where I and I intersect 
on Table VII then reveals the disability level for the Veteran's 
hearing loss, which in this case does not reach a compensable 
level.

The regulations have two provisions for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of communicative 
functioning that these veterans experience.  See 64 Fed. Reg. 
25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates that if 
puretone thresholds in each of the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation 
can be based either on Table VI or Table VIa, whichever results 
in a higher evaluation.  This provision corrects the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of amplification 
needed to attempt to conduct a speech discrimination test would 
be painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 25209 
(May 11, 1999).  

38 C.F.R. § 4.86(b) indicates that, when the puretone threshold 
is 30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the Roman numeral designation for hearing impairment 
will be chosen from either Table VI or Table VIa, whichever 
results in the higher numeral, and that numeral will then be 
elevated to the next higher Roman numeral.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, and 
a speech discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  
However, in this case, the audiometric results from the VA 
examination do not meet these criteria, and the Veteran's 
disability cannot be evaluated under the alternative rating 
scheme.

The Veteran has contended that his examinations and rating are 
inadequate because one medical provider has stated that he should 
receive hearing aids and another stated that he should not.  
Medical determinations, including appropriate course of 
treatment, are not adjudicatory matters and are generally beyond 
the jurisdiction of the Board.  See, e.g., 38 C.F.R. § 20.101(b) 
(2010).  The Board applies the objective findings to the ratings 
criteria, and the provision of hearing aids is not a part of the 
ratings criteria for hearing loss.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes that 
the criteria for a compensable rating have at no time been met.  
Accordingly, staged ratings are inapplicable.  See id.  

The Board finds that the noncompensable evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the Veteran.  Thus, his request for a 
compensable evaluation is denied on a schedular basis.  See 38 
C.F.R. § 4.85.  

c. Hypertension

The Veteran contends that his hypertension should receive a 
compensable rating.  The Veteran's May 2007 Form 9 indicates that 
he went through many medications before finding the right one and 
that he feels that he should be awarded a 30 percent disability 
rating.

Hypertension is rated under DC 7101.  See 38 C.F.R. § 4.104 
(2010).  Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) is evaluated as follows: A 10 percent 
rating requires diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication for 
control; a 20 percent rating requires diastolic pressure 
predominantly 110 or more, or; systolic pressure predominantly 
200 or more; for a 30 percent rating diastolic pressure must be 
predominantly 120 or more; for a 60 percent rating, diastolic 
pressure must be predominantly 130 or more.  Id.  

Here, the Veteran was diagnosed with hypertension during service.  
While being evaluated in April 2005, the Veteran was incidentally 
found to have hypertension.  He was begun on hypertension 
medication at that time.  A blood pressure chart, covering April 
18 to 22, 2005, shows that the Veteran's systolic blood pressure 
did not exceed 160 and his diastolic pressure did not exceed 92.  
Separate treatment notes for each of those days confirm these 
blood pressure readings. 

The Veteran underwent a May 2005 pre-discharge VA examination.  
The examiner noted the recent diagnosis and medication.  The 
Veteran's blood pressure was read three times, resulting in 
140/88, 131/81 and 139/99.

The Veteran's VA treatment records note his blood pressure on 
several occasions.  In August 2005, just after separation from 
service, he had blood pressure readings of 138/76.  He had blood 
pressure readings of 134/82 in January 2006, 148/72 in July 2006, 
146/78 in December 2006, 162/92 in March 2007 and 148/76 on 
repeat testing that same day, and 136/70 in April 2007.  

The Board finds that the Veteran's hypertension is not manifested 
by diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more with continuous medication for 
control.  The multiple blood pressure readings have not been 
manifested by diastolic pressure at 100 or more either during, or 
after, service.  In this regard, the Board acknowledges that the 
Veteran's systolic pressure exceeded 160 on one occasion (162/92 
in March 2007).  On repeat testing, his blood pressure reading 
was 148/76 that same day.  Further, the Veteran has had his blood 
pressure read repeatedly in the last several years, and a single 
instance is not enough to constitute 'predominant' systolic 
pressure of 160 or more.  

Thus, the Board finds, based on this evidentiary posture, that 
the criteria for a compensable rating are not met.  The 
preponderance of the evidence is against the Veteran's claim on a 
schedular basis.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied on a schedular 
basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

d. Extraschedular Rating Referral

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluations for the Veteran's bilateral knee, 
hearing loss, and hypertension disabilities are not inadequate.  
The Veteran's complaints regarding his knee disabilities are 
pain, weakness, lack of endurance, each of which is anticipated 
by the DeLuca criteria.  Similarly, the Veteran's hearing loss 
complaints are of auditory acuity, the very impairment evaluated 
by the ratings criteria.  The Veteran makes no complaint 
regarding his hypertension other than the fact that he must take 
medication.  There are no additional symptoms left uncompensated 
by those ratings.  It does not appear that the Veteran has an 
"exceptional or unusual" disability; he merely disagrees with 
the assigned evaluation for his level of impairment.  In other 
words, he does not have any symptoms from any of these service-
connected disorders that are unusual or are different from those 
contemplated by the schedular criteria.  The available schedular 
evaluations for these service-connected disabilities are, 
therefore, adequate.  Referral for extraschedular consideration 
is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  







(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 10 percent for left 
knee retropatellar pain syndrome is denied.

Entitlement to an initial rating in excess of 10 percent for 
right knee retropatellar pain syndrome is denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to an initial compensable rating for hypertension is 
denied.



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


